Name: 2013/338/EU: Decision of the Representatives of the Governments of the Member States of 26Ã June 2013 appointing Judges to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 2013-06-29

 29.6.2013 EN Official Journal of the European Union L 179/94 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 26 June 2013 appointing Judges to the Court of Justice (2013/338/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) Under Articles 5 and 7 of the Protocol on the Statute of the Court of Justice of the European Union, and following the resignations of Mr Uno LÃ HMUS and Mr Jean-Jacques KASEL as of 6 October 2013, two judges should be appointed to the Court of Justice for the remainder of the terms of office of Mr LÃ HMUS and Mr KASEL, which run until 6 October 2015. (2) Ms KÃ ¼llike JÃ RIMÃ E and Mr FranÃ §ois BILTGEN have been proposed as candidates for the vacant posts. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Ms KÃ ¼llike JÃ RIMÃ E and Mr FranÃ §ois BILTGEN to perform the duties of Judges of the Court of Justice, HAVE ADOPTED THIS DECISION: Article 1 The following are hereby appointed Judges to the Court of Justice for the period from 6 October 2013 to 6 October 2015:  Ms KÃ ¼llike JÃ RIMÃ E  Mr FranÃ §ois BILTGEN. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 26 June 2013. The President R. MONTGOMERY